Citation Nr: 1339070	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  09-14 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for a disorder of the right foot.

2.  Entitlement to service connection for a disorder of the left foot.

3.  Entitlement to service connection for a disability manifested by joint pain, to include as due to anthrax shots.



REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to October 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the RO.

In the Veteran's VA Form 9, Appeal to the Board of Veterans Appeals, received in April 2009, the Veteran indicated that he wished to testify at a hearing before the Board at the RO.  In October 2011, he withdrew this hearing request.  Therefore, the Board finds that there is no hearing request pending at this time.  See 38 C.F.R. § 20.702(e) (2013).

Additionally, the Board notes that the Veteran's appeal originally included claims for an increased rating for the service-connected lumbar spine disability and service connection for a respiratory disability due to asbestos exposure.  

However, in his April 2009 VA Form 9, the Veteran limited the appeal to the claims listed on the title page.  As such, the other claims are not deemed to be currently on appeal.

The Board has considered documentation included in Virtual VA.

In the Veteran's April 2009 VA Form 9, he raised a claim for a higher rating for his service-connected onychomycosis.  In correspondence from the Veteran's representative from 2011 and 2013, the issues of a higher rating for the service-connected lumbar spine disability and whether new and material evidence has been received to reopen the claim of service connection for a respiratory disability due to asbestos exposure were raised.  

These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matters to the AOJ for appropriate action.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC. 


REMAND

After carefully considering the record, the Board finds that the appeal must be remanded for further development.  

The Veteran in this case had service that included active duty in the Southwest Asia Theater of operations during the Persian Gulf War, and as such, he is a Persian Gulf Veteran.  See, e.g., September 1999 service treatment record; September 2013 Rating Decision.  

A Persian Gulf Veteran shall be service-connected for objective indications of a qualifying chronic disability resulting from an illness manifested by one or more presumptive signs or symptoms that began during active military service and cannot be attributed to any known clinical diagnosis.  See 38 C.F.R. § 3.317.  

The Board finds that medical opinions are needed to adjudicate the appeal.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4) (2013). 

As for the claimed foot disorder, in April 2009, the Veteran sought treatment for bilateral aches and pains in his heels.  He was found to suffer from bursitis of the left heel.  The service treatment records, including a November 2006 record, for example, show an in-service diagnosis of plantar fasciitis, which was treated with orthotics.

As for the Veteran's complaints of current joint pain, the post-service treatment records, including a record of May 2010, show an assessment of chronic pain syndrome.  An August 2006 service treatment record also shows a diagnosis of chronic pain syndrome.  

An opinion should be rendered as to whether the Veteran's current symptomatolgy, which includes pain in the heels and arches as well as overall joint pain, is due to a medically unexplained chronic multisymptom illness.  If not, the examiner should opine on whether the current problems are otherwise related to service, including to the symptoms documented in service treatment records.  While a VA examination was conducted in January 2008, these opinions were not rendered.

Accordingly, these matters are REMANDED to the RO for the following action:

1.  The RO should have the Veteran scheduled for a VA examination(s) to determine the nature and likely etiology of the claimed right foot disorder, left foot condition, and disability manifested by joint pain.

The examiner is to be provided access to the claims folder and Virtual VA in connection with the evaluation.  Any indicated studies deemed necessary by the examiner should be accomplished.    

The examiner should opine as to whether it is at least as likely as not that the Veteran's current disabilities of the feet, and disability manifested by joint pain, are due to an undiagnosed illness or medically unexplained chronic multisystem illness, or whether they are more likely than not due to a known diagnosable disease entity.  

If there are known clinical diagnoses, the VA examiner should expressly identify each underlying diagnosis.  In such a case, the VA examiner should opine on whether it is at least as likely as not (50 percent probability or greater) that any currently demonstrated disability is due to an injury or other event or incident of his period of active service, to include receiving anthrax vaccinations.  

In so doing, the examiner should address the symptomatology documented in the service treatment records, including plantar fasciitis in April 2009, and chronic pain syndrome in August 2006.     

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

A complete rationale for all conclusions expressed should be set forth in the report of examination.  If the examiner is unable to provide one or more of the requested opinions without resort to undue speculation, he or she should explain why this is the case.

2.  The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

3.  After the requested examination has been completed, the RO should review the examination report to ensure it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

